 
 
Exhibit 10.B
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


Reference is hereby made to the Employment Agreement (the “Original Agreement”)
dated as of January 1, 2007 by and between AutoInfo, Inc., a Delaware
corporation and William Wunderlich, an individual residing at 7565 NW 125th Way,
Parkland, Florida 33076.


For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the undersigned parties agree as follows:


1) Section 4 of the Original Agreement is hereby amended to reduce the Base
Compensation provided for therein from $175,000 to $157,500 for the period from
May 11, 2009 through December 31, 2009.


2) Capitalized terms used but not defined herein shall have the meaning ascribed
to it in the Original Agreement.


IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
First Amendment to Employment Agreement as of May 11, 2009.


AutoInfo, Inc.




By: /s/ Harry Wachtel                                                      /s/
William Wunderlich 
         Harry
Wachtel                                                                                                         
William Wunderlich
         President and Chief Executive Officer
 

--------------------------------------------------------------------------------

 